Title: To George Washington from Samuel Patterson, 30 May 1779
From: Patterson, Samuel
To: Washington, George



Sir
Delaware State Christeen May 30th 1779

A Gentleman waited on me to day to Inform me that our President, had Given a pass, or recommendation to your Excellency to go into New York to a Certain Jacob Moore Esqr. Atterney at Lewis Town in this state. I thought it my duty to inform you as well as to my Country he is said to be a dangerous man in our grand Struggle And by no means should he [be] suffered to go in under any pretence.
I am also glad to inform you the Virtuous if I may say mob, of Philad. has Brighted our cause once more it is going on here, whigs look again Bold. Tories as Bull Rushes. I wish your Excellency Health and Sucess. and am your most obeident Humble Servt
Saml Patterson
